Citation Nr: 1431923	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sinus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1993 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This case was previously before the Board in April 2011, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In April 2010, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  In a May 2014 letter, the Veteran and his representative were informed that the VLJ who conducted that hearing was no longer employed by the Board, and that he was notified of the right to an additional Board hearing.   The Veteran and his representative were also notified that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  To date, no response has been received from either the Veteran or his representative.  Therefore, the Board will assume the Veteran does not want another hearing and will proceed with his appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue on appeal is made. 

The Veteran asserts that he has a sinus disability as a result of his active service.  Specifically, the Veteran has stated that he had multiple upper respiratory infections and sinus infections while in active service. 
 
The Veteran's service medical records (SMRs) show the diagnosis and treatment for multiple upper respiratory infections.

In a June 2008 VA examination report, the examiner diagnosed the Veteran with recurrent sinusitis; however, the VA examiner failed to provide an opinion as to etiology.  Thus, in April 2011, the Board remanded the claim for an additional examination and etiological opinion.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the remand instructions, the Veteran underwent another VA examination in May 2011.  The examiner noted that the Veteran's record contained multiple entries over the years diagnosing upper respiratory tract infections.  The examiner opined that the Veteran did not have pure sinus disease or acute sinusitis, but multiple upper respiratory tract infections over the years.  The examiner discussed that the Veteran has not experienced any upper respiratory tract infections or sinusitis over the past year, and present paranasal sinus X-rays revealed no evidence of acute or chronic sinusitis.  The examiner did not provide a nexus opinion, as no disability was found.

The Board finds that the May 2011 VA examination is inadequate for several reasons.  First, contrary to the examiner's conclusion, the June 2008 VA examiner diagnosed the Veteran's with recurrent sinusitis and in addition, VA medical records document that the Veteran has been diagnosed with acute sinusitis.  Second, the fact that the Veteran's sinusitis was either inactive or had resolved at the time of the May 2011 VA examination does not necessarily mean that he does not have a current disability for which service connection may be granted. In McCain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim.  Therefore, the examiner's failure to provide an opinion concerning the likelihood that the Veteran's diagnosed sinusitis is related to his service simply because this condition was not diagnosed at the time of the May 2011 VA examination requires that the Board remand this claim to obtain another opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of any current sinus disability.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed should be provided.  

(a) The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sinus disability is related to the Veteran's active service.

(b) If is determined that the Veteran's sinus disability is inactive or has resolved since his claim was filed, please provide an opinion as to whether it is at least as likely as not that his previously diagnosed sinusitis (see the June 2008 VA examination report and VA medical records) was related to service.
In providing the above opinion, the examiner must consider any statement from the Veteran regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should reconcile the findings and diagnosis reached in the June 2008 and May 2011 VA examinations findings.    

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


